Title: To James Madison from George Joy, [30 January 1823]
From: Joy, George
To: Madison, James


                
                    
                        Dear sir,
                        [30 January 1823]
                    
                    Neither Captn. Pott, nor his Broker could refer me to any Bookseller that was shipping by the Henry Clay, or I should have got him to add the Books for you to his Invoice and instruct his Correspondent to transmit them to you. Mr Rush had made no Ceremony of sending a Book occasionally to a public Character thro’ the Department of State in a Letter. Colo: Aspinwall said that Books were often sent in Letters by the Mail; and the Captain believed that, small as the parcel was, he should be allowed to add it to his manifest, remembering the like of small parcels received onboard after Clearance of the ship. I therefore sent it to his Brokers, (Hopkins & Glover,) engaged the latter to pay him, on his return, any expences he might have incurred; and sent the Note of which I subjoin a Copy to the Captain. The Clerks at the Brokers remember the parcel with my name at

the corner, and think it was sent in the Letter Bags but Mr Glover thinks it was delivered with a number of similar Parcels to the Captain—(I think he said in a Trunk)—there is no doubt of the Captain having received it and Mr Glover has little (judging from past experience) that it will be found in the Custody of the Collector at Baltimore; which will be more probable, if the Captain has forgotten to change the direction.
                    If this should cost you the trouble of a Letter to the Collector of Baltimore, as, in the case of Mrs Hutchinson’s History, to him of Norfolk; it will be the very trouble that I wished you to avoid: but it is hardly worth your while; for I have a Duplicate which I shall send by the Liverpool to Richmond to the Care of Messrs Warwick; and, to make it a package of sufficient bulk for the ship’s Manifest, I shall accompany it with a pair of prints; for which, if you have no better Copies, I hope you will find room at Montpellier. They are Impressions, for which I was an early subscriber, of the Battles of Bunker’s Hill and Quebec; and have had the honor, if it be one, to grace the Walls of a student at Oxford; where such subjects are not often studied; and I have held them since to adorn any Hall of State for which my pious Countrymen might discover me to be a proper Inmate—but there is such a want of discernment among them, that, with all my inordinate ambition, I find I shall make no figure till the next transmigration, to which I shall therefore defer it.
                    Taking down these Books by the way, to examine their Condition; I find them unworthy of such Company: the first volume has actually fallen open by accident at the 124th page; and the first passage that has struck my eye is “Ce plaisir (de la Vengeance) est celui des Dieux et des femmes”—a sarcasm that I cannot forgive in the Author; tho’ in casting my eye upward I find him saying “la parole d’une femme suffisait deja a la galanterie française[”]; and tho’ a few of the last Leaves are physically sweetened with Sirop of Capillaire
                
                
                    
                        Dear sir,
                        Brighton 30th Janry 1823
                    
                    The above was written in Octr: on receipt of your obliging Letter of the 10th Augst thro’ Mr Benjn Joy; when I was suddenly called into the City, and met with a Contusion of my Arm which was followed by the Mistake of a Chymist in giving me the wrong Medicine, which has made me an Invalid ever since. I am here for the benefit of the Saltwater Baths, and other advantages of this royal residence, and am to be the better for it, if I can believe the medical men; but I have a want of faith from my ignorance how a man can be better than well. Every man’s Complaints are worse than every other’s; and my shoulder being the seat to which all my fires were directed, was covered with an inflammatory Eruption which could of course only be compared to “the raging fire That burns in Etna’s breast of flame.” I have been skilfully treated however, and see nothing to

prevent my becoming as well as heretofore; but my progress has been much slower than I anticipated. The greatest inconvenience I have suffered has been in the difficulty of using my pen; and the greater as while my disorder has been kept stationary and topical the constitutional Cacoëthes remained: but I found the Liverpool was not returning to Richmond, and that I should not have an opportunity of sending the package abovementioned till sometime in february.
                    I remember very well what I was going to write, and among other things, tho’ it was little in favor of my prophetic powers, that I did not believe any heads could be found in Europe—even crowned heads—so ideotic as to involve the nations in war. The train of reasoning that led to this Conclusion may now be spared. The sword of divine right is unsheathed, or at least the Duc d’Angoulême has laid his hand upon it, and it will soon be flushed in the Martyrs of freedom, if they have flesh and blood to oppose it. The King of France is surely in his dotage. I began to think that adversity had at length taught him wisdom. I still think him a good hearted man; but he has no sway over his Counsellors, and most unhappily and faultily, he has now less than ever in his Chambers the true link between him and his people. Here is then a state of things on which a man must be a bold dealer in prognostics to hazard an opinion. Will the Duc d’Angoulême “blow them all from the face of the Earth?” Buonapartè could not do it. Is the Spaniard so imbued with the Principles of Civil Liberty as to enlist his enthusiasm in the Cause? Between the tardy progress of those principles in general and the information we have of their corresponding societies, and in the absence of that personal intercourse by which a better Judgement could be formed; who can decide this question? Will they oppose France in the Onset? A single battle may decide their fate à la Naples—or a single instance of good fortune in the beginning may enable them to endure the alternations of success and defeat that may follow. Will none of the french Army take sides with them; or will none of the combustible matter they leave behind take fire in their absence; and if it should burst into a flame, what will be the rate of premium for insuring the throne of a Bourbon in any part of Europe for ten years? The late state papers, and this thing called a speech of the King of france have developed two objects of great importance. Whatever doubts may have been heretofore entertained on the subject, it is no longer doubtful that Russia has been plotting the subjugation of So America, and the Gauntlet is fairly thrown down between Legitimacy and the Rights of Man. These last too, I apprehend, are better understood in Germany than in Spain or France either; and now that the views of the sovereigns are no longer a secret, are no perturbations to be looked for in that quarter? The worst of the alternatives of Görres, whom you have read no doubt, seems fast approaching; yet I cannot but think the best was practicable. Even now, if Ferdinand would

produce a project, somewhat devious from the present Constitution—which is capable enough of amendment, God knows—a Constitution that would insure a fair representation of the people—and boldly and unequivocally assert his assent to it—the hand of the destroying angel might be stayed. But I am not there to nudge him; and I suppose he will be employed in unkenneling Santiago with his white horse to betray his Army to the worshippers of St Louis. Your Saints are all Legitimates. Really the thing is too farcical to be serious, and too serious to be farcical, upon. I never doubted the Patriotism, or the Philanthropy, which is a better thing, of Mr: Adams or Mr: Jefferson. Their difference lay in the one viewing man as he is, the other, as he ought to be. The Smellfungus of the one and the nihil humani of the other influenced their opinions, which neither ought to have done in their stations in life; for why are we endowed with reason, but to controul our erroneous propensities. I too believed with the latter that a gleam of light was bursting on the world; and I cannot let go the hope even now that some progress is making in the human understanding—that there is a remote prospect of amelioration. Yet if the question were reduced to a wager to be ⟨sealed?⟩ in the year 2000 I would bet large odds on Mr: Adams—for Man is Man—at best a learned Pig, and must feed on acorns.
                    In the other sheet, as it lay in my Portfolio, I found a slip in shorthand, which I believe made part of a Letter to Mr Benjn: Joy on his advising me of some interlocutory Judgement in the Case of the Eliza and Rising Sun, and was intended to be incorporated in what I was then writing to you. It is as follows.
                    “This was precisely the Case contemplated in Mr. Madison’s Invitation to the Owners to bring forward their Claims. When the ships sailed from England the Colonial Governments had invited such trade. On arrival at Rio Janeiro the supercargo was informed that he might still carry it on under certain modifications. These he pursued with the best advice he could get. To say that after the Owners had gone to all this expence, and even entered the port of Montevideo, they must go back because of a new Order from Spain, of which they could know nothing when they incurred the Expence, and from continually shifting their Counsels and detaining the ships for further orders, and finally depriving them of the benefit they had a right to expect at the outset, was in fact ensnaring them into Loss and ruin.”
                    I shall only add on this subject at pres[e]nt that I shall be greatly obliged if you can furnish Mr: Benjn: Joy with, or advise him where he can find, the Document here referred to. It is not in Wait’s Collection. I hope this will find you quite well, and rest always very faithfully and sincerely yours
                    
                        G. Joy
                    
                
             